MCIG, INC.

Year 2016 Stock Option Plan

 

SECTION 1   GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the MCIG, Inc., Year 2016 Stock Option Plan (the
“Plan”).  The purpose of the Plan is to encourage and enable the officers,
employees, directors, consultants and other key persons of mCig, Inc., a Nevada
corporation (the “Company”) and its Parents, Subsidiaries and Affiliates, upon
whose judgment, initiative and efforts the Company largely depends for the
successful conduct of its business to acquire a proprietary interest in the
Company.  It is anticipated that providing such persons with a direct stake in
the Company’s welfare will assure a closer identification of their interests
with those of the Company, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with and or further the
interests of the Company.

 

The following terms shall be defined as set forth below:

 

“Affiliate” means with respect to a specified Person, any Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, the specified Person.

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non‑Qualified Stock
Options, Restricted Stock Awards, Unrestricted Stock Awards, or any combination
of the foregoing.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, contract, or otherwise.

 

“Committee” has the meaning specified in Section 2.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth at the end of this Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Committee; provided, however, that
the Fair Market Value on any given date shall not be less than the average of
the highest bid and lowest asked prices of the Stock reported for such date or,
if no bid and asked prices were reported for such date, for the last day
preceding such date for which such prices were reported.

--------------------------------------------------------------------------------

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Outside Director” means a member of the Board who is not also an employee or
officer of the Company or any Subsidiary.

 

“Parent” means any corporation or other entity (other than the Company) in any
unbroken chain of corporations or other entities ending with the Company if each
of the corporations or entities (other than the Company) owns stock or other
interests possessing 50 percent or more of the economic interest or the total
combined voting power of all classes of stock or other interests in one of the
other corporations or entities in the chain.

 

“Person” means any individual, corporation, partnership (limited or general),
limited liability company, limited liability partnership, association, trust,
joint venture, unincorporated organization or any similar entity.

 

“Restricted Stock Award” means Awards granted pursuant to Section 6.

 

“Stock” means the Common Stock, par value $0.0001 per share, of the Company,
subject to adjustments pursuant to Section 3.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50
percent or more of the economic interest or the total combined voting power of
all classes of stock or other interests in one of the other corporations or
entities in the chain.

 

“Unrestricted Stock Award” means any Award granted pursuant to Section 7.

 

SECTION 2   ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT PARTICIPANTS
AND DETERMINE AWARDS

 

(a)       Administration of Plan.  The Plan shall be administered by the Board,
or at the discretion of the Board, by a committee or committees of the Board,
comprised, except as contemplated by Section 2(c), of not less than two
Directors.  All references herein to the Committee shall be deemed to refer to
the group then responsible for administration of the Plan at the relevant time
(i.e., either the Board of Directors or a committee or committees of the Board,
as applicable).

 

2

--------------------------------------------------------------------------------

(b)       Powers of Committee.  The Committee shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority:

 

(i)        to select the officers, employees, directors, consultants and key
persons of the Company and/or its Subsidiaries and Affiliates to whom Awards may
from time to time be granted;

 

(ii)       to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non‑Qualified Stock Options, Restricted Stock Awards,
Unrestricted Stock Awards, or any combination of the foregoing, granted to any
one or more participants;

 

(iii)      to determine the number of shares of Stock to be covered by any
Award;

 

(iv)      to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
participants, and to approve the form of written instruments evidencing the
Awards;

 

(v)       to impose any limitations on Awards granted under the Plan, including
limitations on transfers, repurchase provisions and the like and to exercise
repurchase rights or obligations;

 

(vi)      subject to the provisions of Section 5(a)(ii), to extend at any time
the period in which Stock Options may be exercised;

 

(vii)     to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the participant and whether and to what extent the Company shall pay
or credit amounts constituting interest (at rates determined by the Committee)
or dividends or deemed dividends on such deferrals; and

 

(viii)    at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

 

(ix)    All decisions and interpretations of the Committee shall be binding on
all persons, including the Company and Plan participants.

3

--------------------------------------------------------------------------------

(c)       Delegation of Authority to Grant Awards.  The Committee, in its
discretion, may delegate to the Chief Executive Officer of the Company all or
part of the Committee’s authority and duties with respect to the granting of
Awards at Fair Market Value to individuals who are not subject to the reporting
and other provisions of Section 16 of the Exchange Act or “covered employees”
within the meaning of Section 162(m) of the Code.  Any such delegation by the
Committee shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain guidelines as to
the determination of the exercise price of any Option, the conversion ratio or
price of other Awards and the vesting criteria.  The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate or delegates that were consistent
with the terms of the Plan.

 


SECTION 3   STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)       Stock Issuable.  The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 50,000,000 shares of Common
Stock, subject to adjustment as provided in Section 3(b).  For purposes of this
limitation, the shares of Stock underlying any Awards which are forfeited,
canceled, reacquired by the Company, satisfied without the issuance of Stock or
otherwise terminated (other than by exercise) shall be added back to the shares
of Stock available for issuance under the Plan.  Subject to such overall
limitation, shares of Stock may be issued up to such maximum number pursuant to
any type or types of Award.  The shares available for issuance under the Plan
may be authorized but unissued shares of Stock or shares of Stock reacquired by
the Company and held in its treasury.

 

(b)       Changes in Stock.  Subject to Section 3(c) hereof, if, as a result of
any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger, consolidation
or sale of all or substantially all of the assets of the Company, the
outstanding shares of Stock are converted into or exchanged for different number
or kind of securities of the Company or any successor entity (or a Subsidiary or
Affiliate thereof), the Committee shall make an appropriate or proportionate
adjustment in (i) the maximum number of shares reserved for issuance under the
Plan, (ii) the number and kind of shares or other securities subject to any then
outstanding Awards under the Plan, (iii) the repurchase price per share subject
to each outstanding Restricted Stock Award, and (iv) the exercise price and/or
exchange price for each share subject to any then outstanding Stock Options
under the Plan, without changing the aggregate exercise price (i.e., the
exercise price multiplied by the number of Stock Options ) as to which such
Stock Options remain exercisable.  The adjustment by the Committee shall be
final, binding and conclusive.  No fractional shares of Stock shall be issued
under the Plan resulting from any such adjustment, but the Committee in its
discretion may make a cash payment in lieu of fractional shares.

4

--------------------------------------------------------------------------------

(c)       The Committee may also adjust the number of shares subject to
outstanding Awards and the exercise price and the terms of outstanding Awards to
take into consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Committee that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the participant, if it would constitute a modification, extension
or renewal of the Option within the meaning of Section 424(h) of the Code.

 

(d)       Mergers and Other Sale Events.  In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for a different kind of securities of the successor entity and the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
successor entity immediately upon completion of such transaction, or (iv) the
sale of all of the Stock of the Company to an unrelated person or entity (in
each case, regardless of the form thereof, a “Sale Event”), then (A) the Plan
shall terminate upon the effective date and time of such Sale Event and (B)
unless otherwise provided in the applicable Award agreements, (x) all
unexercised Options, whether vested or unvested, issued and outstanding
immediately prior to the consummation of such Sale Event shall expire and
terminate upon the effective date and time that such Sale Event is consummated,
and (y) all unvested portions of any Restricted Stock Award outstanding
immediately prior to the consummation of the Sale Event shall expire and
terminate upon the effective date and time that such Sale Event is consummated. 
In the event of such termination of the Plan pursuant to this Section 3(b), each
Plan participant shall be permitted within a specified period of time prior to
the consummation of the Sale Event as determined by the Committee to exercise
all outstanding Options held by such participant which are then exercisable or
will become exercisable immediately prior to the consummation of the Sale Event.

 

(e)       Notwithstanding the foregoing, the parties to any Sale Event
transaction may, in their sole discretion, provide for the assumption or
continuation of Plan Awards theretofore granted (after taking into account any
acceleration hereunder) by the successor entity, or the substitution for such
Plan Awards of new Awards of the successor entity or a Subsidiary or Affiliate
thereof, with an appropriate adjustment as to the number and kind of shares and
the per share exercise prices (after taking into account any acceleration
provided for hereunder).

 

(f)        Substitute Awards.  The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other option holders of another corporation in connection with a merger or
consolidation of the employing corporation with the Company or a Subsidiary or
Affiliate, or the acquisition by the Company or a Subsidiary or Affiliate of
property or stock of the employing corporation.  The Committee may direct that
the substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.  Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 3(a).

 

5

--------------------------------------------------------------------------------

 

SECTION 4   ELIGIBILITY

 

Participants in the Plan will be such full or part-time officers, employees,
directors, consultants and other key persons of the Company and/or its
Subsidiaries and Affiliates who are responsible for, or contribute to, the
management, growth or profitability of the Company and/or its Subsidiaries and
Affiliates as are selected from time to time by the Committee in its sole
discretion.

 


SECTION 5   STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be pursuant to a Stock Option
Agreement that shall be in such form as the Committee may from time to time
approve.  Option agreements need not be identical.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of (i) the Company or (ii) any Subsidiary that is a “subsidiary
corporation” within the meaning of Section 424(f) of the Code or (iii) any
Parent that is a “parent corporation” within the meaning of Section 424(e) of
the Code.  To the extent that any Option does not qualify as an Incentive Stock
Option, it shall be deemed a Non-Qualified Stock Option.

 

No Incentive Stock Option shall be granted under the Plan after the Board
approves the date, which is 10 years from the date of the Plan.

 

(a)       Terms of Stock Options.  Stock Options granted under the Plan shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of the Plan, as the
Committee shall deem desirable.  If the Committee so determines, Stock Options
may be granted in lieu of cash compensation at the participant’s election,
subject to such terms and conditions as the Committee may establish, as well as
in addition to other compensation.

 

(b)       Exercise Price.  The exercise price per share for the Stock covered by
a Stock Option shall be determined by the Committee at the time of grant but
shall not be less than 100 percent of the Fair Market Value on the date of grant
in the case of Incentive Stock Options.  If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

 

6

--------------------------------------------------------------------------------

(c)       Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten years after
the date the option is granted.  If an employee owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the term of such option shall be no more than five years from the
date of grant.

 

(d)       Exercisability; Rights of a Stockholder.  Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee at or after the grant date.  The Committee may at
any time accelerate the exercisability of all or any portion of any Stock
Option.  An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

(i)         Method of Exercise.  Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased.  Payment of the purchase price may be made by one or
more of the following methods to the extent provided in the Award agreement: 

 

(ii)        In cash, by certified or bank check, or other instrument acceptable
to the Committee in U.S. funds payable to the order of the Company in an amount
equal to the purchase price of such Option Shares; 

 

(iii)       By the optionee delivering to the Company a promissory note if the
Board has expressly authorized the loan of funds to the optionee for the purpose
of enabling or assisting the optionee to effect the exercise of his or her Stock
Option; provided that at least so much of the exercise price as represents the
par value of the Stock shall be paid other than with a promissory note;

 

(iv)       If  permitted by the Committee, through the delivery (or attestation
to the ownership) of shares of Stock that have been purchased by the optionee on
the open market or have been beneficially owned by the optionee for at least six
months and are not then subject to restrictions under any Company plan.  Such
surrendered shares shall be valued at Fair Market Value on the exercise date;

 

(v)        If permitted by the Committee, by the optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the purchase price; provided that
in the event the optionee chooses to pay the purchase price as so provided, the
optionee and the broker shall comply with such procedures and enter into such
agreements of indemnity and other agreements as the Committee shall prescribe as
a condition of such payment procedure.

 

7

--------------------------------------------------------------------------------

 

(vi)       Payment instruments will be received subject to collection.  No
certificates for Option Shares so purchased will be issued to optionee until the
Company has completed all steps required by law to be taken in connection with
the issuance and sale of the shares, including without limitation (i) receipt of
a representation from the optionee at the time of exercise of the Option that
the optionee is purchasing the Option Shares for the optionee’s own account and
not with a view to any sale or distribution thereof, (ii) the legending of any
certificate representing the shares to evidence the foregoing representations
and restrictions, and (iii) obtaining from optionee payment or provision for all
withholding taxes due as a result of the exercise of the Option.  The delivery
of certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his or her stead in accordance with the provisions of the
Stock Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Stock Option or
applicable provisions of laws.  In the event an optionee chooses to pay the
purchase price by previously owned shares of Stock through the attestation
method, the shares of Stock transferred to the optionee upon the exercise of the
Stock Option shall be net of the number of shares attested to.

 

(e)        Annual Limit on Incentive Stock Options.  To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000.  To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

(f)        Non-transferability of Options.  No Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution and all Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee, or by the optionee’s legal
representative or guardian in the event of the optionee’s incapacity. 
Notwithstanding the foregoing, the Committee, in its sole discretion, may
provide in the Award agreement regarding a given Option that the optionee may
transfer, without consideration for the transfer, his or her Non-Qualified Stock
Options to members of his or her immediate family, to trusts for the benefit of
such family members, or to partnerships in which such family members are the
only partners, provided that the transferee agrees in writing with the Company
to be bound by all of the terms and conditions of this Plan and the applicable
Option.

 

(g)        Termination. Unless otherwise provided in the option agreement or
determined by the Committee, upon the optionee’s termination of employment (or
other business relationship) with the Company and its Subsidiaries, the
optionee’s rights in his or her Stock Options shall automatically terminate.

 

8

--------------------------------------------------------------------------------

 

SECTION 6   RESTRICTED STOCK AWARDS

 

(a)        Nature of Restricted Stock Awards.  A Restricted Stock Award is an
Award pursuant to which the Company may, in its sole discretion, grant or sell,
at par value or such other higher purchase price determined by the Committee, in
its sole discretion, shares of Stock subject to such restrictions and conditions
as the Committee may determine at the time of grant (“Restricted Stock”), which
purchase price shall be payable in cash or by promissory note (recourse, partial
recourse, or nonrecourse) acceptable to the Committee.  Conditions may be based
on continuing employment (or other business relationship) and/or achievement of
pre-established performance goals and objectives.  The grant of a Restricted
Stock Award is contingent on the participant executing the Restricted Stock
Award agreement.  The terms and conditions of each such agreement shall be
determined by the Committee, and such terms and conditions may differ among
individual Awards and participants.

 

(b)        Rights as a Stockholder.  Upon execution of a written instrument
setting forth the Restricted Stock Award and payment of any applicable purchase
price, a participant shall have the rights of a stockholder with respect to the
voting of the Restricted Stock, subject to such conditions contained in the
written instrument evidencing the Restricted Stock Award.  Unless the Committee
shall otherwise determine, certificates evidencing the Restricted Stock shall
remain in the possession of the Company until such Restricted Stock is vested as
provided in subsection (d) below of this Section, and the participant shall be
required, as a condition of the grant, to deliver to the Company a stock power
endorsed in blank.

 

(c)        Restrictions.  Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award agreement.  If a
participant’s employment (or other business relationship) with the Company and
its Subsidiaries terminates under the conditions specified in the relevant
instrument relating to the Award, or upon such other event or events as may be
stated in the instrument evidencing the Award, the Company or its assigns shall
have the right or shall agree, as may be specified in the relevant instrument,
to repurchase some or all of the shares of Stock subject to the Award at such
purchase price as is set forth in such instrument.

 

(d)       Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre‑established performance
goals, objectives and other conditions on which Restricted Stock shall become
vested, subject to such further rights of the Company or its assigns as may be
specified in the instrument evidencing the Restricted Stock Award.

 

(e)        Waiver, Deferral and Reinvestment of Dividends.  The Restricted Stock
Award agreement may require or permit the immediate payment, waiver, deferral or
investment of dividends paid on the Restricted Stock.

 

9

--------------------------------------------------------------------------------

SECTION 7   UNRESTRICTED STOCK AWARDS

 

The Company is ineligible to issue unrestricted stock awards.

 

SECTION 8   TAX WITHHOLDING

 

(a)        Payment by Participant.  Each participant shall, no later than the
date as of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any federal, state, or local
taxes of any kind required by law to be withheld with respect to such income. 
The Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant.

 

(b)        Payment in Stock.  Subject to approval by the Committee, a
participant may elect to have the minimum required tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Stock owned by the participant with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the withholding
amount due.

 

SECTION 9   TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of the employment of a Plan participant by the Company or its Subsidiaries and
Affiliates:

 

(a)        a transfer of employment to the Company from a Subsidiary or
Affiliate, or a transfer of employment to a Subsidiary or Affiliate from the
Company, or a transfer of employment from one Subsidiary or Affiliate to
another; or

 

(b)        an approved leave of absence for military service or sickness, or for
any other purpose approved by (as applicable) the Company or its Subsidiary or
Affiliate, if the employee’s right to re-employment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing.

 

SECTION 9   AMENDMENTS AND TERMINATION

 

The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award (or provide substitute Awards
at the same or reduced exercise or purchase price or with no exercise or
purchase price in a manner not inconsistent with the terms of the Plan), but
such price, if any, must satisfy the requirements which would apply to the
substitute or amended Award if it were then initially granted under this Plan
for the purpose of satisfying changes in law or for any other lawful purpose,
but no such action shall adversely affect rights under any outstanding Award
without the holder’s consent.  If and to the extent determined by the Committee
to be required by the Code to ensure that Incentive Stock Options granted under
the Plan are qualified under Section 422 of the Code, Plan amendments shall be
subject to approval by the Company’s stockholders who are eligible to vote at a
meeting of stockholders.  Nothing in this Section 10 shall limit the Board’s or
Committee’s authority to take any action permitted pursuant to Section 3(c).

10

--------------------------------------------------------------------------------

SECTION 10 STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.

 

SECTION 11 GENERAL PROVISIONS

 

(a)        No Distribution; Compliance with Legal Requirements. The Committee
may require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.  No shares of Stock shall be issued
pursuant to an Award until all applicable securities law and other legal and
stock exchange or similar requirements have been satisfied.  The Committee may
require the placing of such stop-orders and restrictive legends on certificates
for Stock and Awards as it deems appropriate.

 

(b)        Delivery of Stock Certificates.  Stock certificates to participants
under this Plan shall be deemed delivered for all purposes when the Company or a
stock transfer agent of the Company shall have mailed such certificates in the
United States mail, addressed to the participant, at the participant’s last
known address on file with the Company.

 

(c)        Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary or Affiliate.

 

(d)       Trading Policy Restrictions.  Option exercises and other Awards under
the Plan shall be subject to such Company’s insider-trading-policy-related
restrictions, terms and conditions as may be established by the Committee, or in
accordance with policies set by the Committee, from time to time.

 

(e)        Loans to Award Recipients.  The Company shall have the authority to
make loans to recipients of Awards hereunder (including to facilitate the
purchase of shares) and shall further have the authority to issue shares for
promissory notes hereunder.

 

11

--------------------------------------------------------------------------------

SECTION 12 EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present or by
written consent in accordance with applicable law.  Subject to such approval by
the stockholders and to the requirement that no Stock may be issued hereunder
prior to such approval, Stock Options and other Awards may be granted hereunder
on and after adoption of this Plan by the Board.

 

SECTION 13 GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by
Nevada law, applied without regard to conflict of law principles.

 

12

--------------------------------------------------------------------------------